TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00510-CR



                                  Johnnie Lee Wilson, Appellant

                                                   v.

                                    The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 391ST JUDICIAL DISTRICT
     NO. D-14-0850-SA, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                                              ORDER


PER CURIAM

                 Appellant’s brief on appeal was originally due on September 28, 2015. On counsel’s

motion, the deadline was extended to November 30. This Court’s clerk’s office sent a notice of

late brief on December 9 informing appellant’s counsel that if a satisfactory response was not

received by December 21, a hearing before the trial court would be ordered. On January 5, 2016,

counsel filed an amended second motion for extension of time requesting an additional 60 days.1

We grant the amended motion for extension of time and order appellant to file a brief no later than

January 29, 2016. No further extension of time will be granted and failure to comply with this order

will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas

Rules of Appellate Procedure.


        1
            Counsel filed his second motion for extension of time on December 22, 2015.
              It is ordered on Janauary 8, 2016.



Before Justices Puryear, Goodwin, and Field

Do Not Publish




                                               2